 



HARBORTOWN, INC.

5466 CANVASBACK RD.,

BLAINE, WA 98230

TELEPHONE: (360)-820-1142

FACSIMILE: (360) 371-5061

 

“…building companies for the future”

 

BUSINESS CONSULTING AGREEMENT

 

This AGREEMENT made this 1st of January,2013 by and between:

 

NORTHUMBERLAND RESOURCES INC.

701 N. Green Valley Pkwy., Ste 200-258

Henderson NV 89074

 

whose principal place of business is

 

7230 INDIAN CREEK LN., STE 201

LAS VEGAS, NV 89149

 

(hereinafter the “Company”) and;

 

HARBORTOWN, INC., a Company duly incorporated in the State of Nevada, located
at:

 

5466 CANVASBACK RD.,

BLAINE, WA 98230

 

(hereinafter the “Consultant”).

 

WITNESSETH

 

In consideration of the mutual promises hereinafter made by each to the other,
Consultant and Company agree as follows:

 

WHEREAS, the Company wishes to retain the Consultant to act as a consultant in
the areas of corporate growth and Acquisitions, accounting, business affairs,
business operations, and financial and public company compliance;

 

AND WHEREAS, The Consultant has substantial experience in the areas of corporate
growth and Acquisitions, accounting, business operations and supervision of the
business affairs of both private and publicly traded companies and wishes to
assume such responsibilities for the Company.

 

 

 

  

WITNESSETH

 

NOW, THEREFORE, the parties agree as follows:

 

1.TERM: This Agreement shall be for a term of 12 months commencing the 1st day
of January, 2013. The agreement will be automatically renewed for another 12
months unless notice of termination is received by either party 30 days in
advance.

 

2.NATURE OF SERVICES: During the term of this Agreement Consultant shall perform
the following services in a timely and professional manner:

 

(a)Attend meetings of the Company’s Board of directors or Executive Committee(s)
when so requested in writing by the Company;    

(b)Attend meetings for and at the request of the Company and review, analyze and
report on proposed business opportunities;    

(c)Assist in negotiating potential acquisitions and mergers;    

(d)Assist in the implementation of short term and long term strategic planning
as required by the Company;    

(e)Assist the Company in the monitoring of services provided by the Company’s
advertising firm, public relations firm (if other than the Consultant) and other
professionals to be employed by the Company;    

(f)Maintain the books and records of the Company in accordance with the
instructions of the Company’s Auditors and in accordance of U.S. GAAP if so
requested by the Company;    

(g)Prepare all necessary regulatory and statutory filings required of the
Company; and    

(h)Act as liaison between the Company and its Auditor.    

(i)Act as liaison between the Company and its Transfer Agent.

 

3.IT IS AGREED that the Consultant’s services will not include any services that
constitute the rendering of legal opinions or performance of any work that it is
the ordinary purview of a registered broker/dealer.

 

5.COMPENSATION: The Company agrees to compensate Consultant for its services:

 

(a)Payment of 10,000 per month to the Consultant; and    

(b)payment to the Consultant of pre-approved expenses for the term of this
Agreement of a minimum of $2,000 per month to be paid on the first of the month
with the first such payment being made upon the signing of this agreement.

 

6.CONFIDENTIALITY: Consultant will not disclose to any other person, firm or
corporation, nor use for his own benefit, during or after the term of this
Consulting Agreement, any trade secrets or other information designated as
confidential by the Company which is acquired by Consultant in the course of his
performing services hereunder. (A trade secret is information not generally
known to the trade, which gives the Company an advantage over its competitors.
Trade secrets can include, by way of example, products or services under
development, production methods and processes, sources of supply, customer
lists, marketing plans and information concerning the filing of pendency of
patent applications). Any management advice rendered by Consultant pursuant to
this Consulting Agreement may not be disclosed publicly in any manner without
the prior written approval of Consultant.

 

 

 

 

7.INDEMNIFICATION: The Consultant shall indemnify and hold the Company, its
affiliates, control persons, officers, employees and agents harmless from and
against all liabilities, where a court of competent jurisdiction has made a
final determination that Consultant engaged in negligence or willful misconduct
in the performance of its services hereunder which gave rise to the losses,
claim, damage, liability, cost or expense sought to be recovered hereunder. The
provisions of this paragraph shall survive the termination and expiration of
this Consulting Agreement.

 

8.TERMINATION: After a period of seven months has transpired from the date of
signing, the Parties agree that either Party shall have the right to terminate
this Agreement without cause and without notice or payment in lieu thereof upon
the giving by the Terminating Party to the Terminated Party written notice of
such termination, which shall be effective immediately upon delivery of such
notice. Provided however, that such termination does not relieve either party of
obligations which have accrued to the other and, in the event that notice is
given by the Consultant, the Consultant shall be obligated to complete all
filings required of the Company and due within 45 days of the giving of such
notice.

 

9.HEADINGS: The headings in this Agreement are for reference purpose only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

10.SEVERABILITY OF PROVISIONS: The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof

 

11.WHOLE AGREEMENT: This Agreement constitutes and contains the entire agreement
and understanding between the parties and supersedes all prior agreements,
memoranda, correspondence, communications, negotiations and representations,
whether oral or written, express or implied, statutory or otherwise between the
parties or any of them with respect to the subject matter hereof. This Agreement
may not be changed orally but only by an agreement in writing, signed by the
party against which enforcement, waiver, change, modification or discharge is
sought.

 

12.NOTICES: All notices to be given hereunder shall be in writing and sent by
fax or registered and certified mail, postage prepaid to the following
addresses., sent to the appropriate Party as set out below(or to such other
address or addresses as either Party may, in writing, notify the other of),
provided however, that notices given by fax transmissions shall be deemed to
have been given at the time and on the dated disclosed by the corresponding fax
transmission confirmation sheet and, if given by Registered Mail, shall be
deemed to have been given five (5) clear days after mailing:

 

If to the Company



HARBORTOWN, INC.

5466 CANVASBACK RD.,

BLAINE, WA 98230

 

If to Client:

NORTHUMBERLAND RESOURCES INC.

701 N. Green Valley Pkwy., Ste 200-258

Henderson NV 89074

 

13. LAW: This agreement is governed and construed under the laws of the State of
Nevada.

 

 

 

 

14. MISCELLANEOUS:

 

(a)All final decisions with respect to consultation, advice and services
rendered by Consultant to the Company shall rest exclusively with the Company;
   

(b)This Agreement contains the entire agreement of the parties hereto and there
are no representations or warranties other than those contained herein. Neither
party may modify this Agreement unless the same is in writing and duly executed
by both parties hereto;    

(c)In the event this Agreement or performance hereunder contravene public policy
or constitute a material violation of any law or regulation of any federal or
state government agency, or either party becomes insolvent or is adjudicated
bankrupt or seeks the protection of any provision of the National Bankruptcy
Act, or either party is enjoined, or consents to any order relating to any
violation of any state or federal securities law, then this Agreement shall be
deemed terminated, and null and void upon such termination; neither party shall
be obligated hereunder and neither party shall have any further liability to the
other;    

(d)Any controversy or claim arising out of or related to this Agreement shall be
litigated in the Courts of the State of Nevada and the law applicable to any
such dispute shall be the law of the State of Nevada.    

(e)The Consultant acknowledges that he has been advised by the Company to obtain
independent legal advice with respect to this Agreement and that he has either
obtained such advice or has waived his right to such.    

(f)This Agreement may be signed in counterpart.

 

IN WITNESS WHEREOF, the parties hereto have hereunder signed their names as
hereinafter set forth.

 



HARBORTOWN, INC. NORTHUMBERLAND RESOURCES INC.



 

By: /s/ Kenneth Liebscher   By: /s/ FortunatoVillamagna   Kenneth B.
Liebscher/CEO-President     Fortunato Villamagna/CEO-resident

 

January 1, 2013

 

 

 

 

 

